Broyles, P. J.
1. There was evidence which authorized a finding by the jury that the son of the plaintiff was his father’s agent in the negotiations with the defendant as to the giving of a correct bond for title to the land involved, and that the plaintiff through his son refused to make a correct bond for title to the defendant, and refused to sign the unsigned bond for title (which was given the defendant at the time he purchased the property), unless he would pay to the plaintiff an additional sum of money. This being true, the charge complained of in the special ground of the motion for a new trial was authorized by the evidence. There was in this charge no expression or intimation of opinion by the court as to what had been proved in the case; nor was it misleading or confusing to the jury.
2. There was some evidence to support the verdict, and, it having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Jenkins cmd Bloodworth, JJ., concur.

Complaint; from city court of Dawson—Judge Edwards. August 06, 1916.
B. B. Marlin, W. FI. Gurr, for plaintiff.
Yeomans & Wilkinson, for defendant.